Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15, 21-24, and 63-64 are under 35 U.S.C. 103 as being unpatentable over Tamamura et al (US 2014/0137602 A1).
With regards to claim 1, Tamamura discloses a band-shaped glass (i.e., glass article) having a difference between a maximum thickness and a minimum thickness (i.e., total thickness variation TTV of the entire band-shaped glass) of one micron or less, which is within the claimed range of less than about four microns (Tamamura: abstract; para. [0014] and [0073]). Furthermore, the band-shaped glass has a width of 500 mm or more, which overlaps the claimed range of equal to or greater than about 680 mm, thereby establishing a prima facie case of obviousness (Tamamura: para. [0070]). See MPEP 2144.05. Although Tamamura is not explicit as to a length range, the figures of Tamamura depict the band-shaped glass as having a length greater than a width, and given the length range of greater than about 680 mm, it is not seen how a person of ordinary skill would not have inevitably selected a corresponding length of 500 mm or more (i.e., based on the teachings of Tamamura, a length of 500 mm or more is intended practice, and therefore obvious) (Tamamura: Figs. 1-6; para. [0070]). Alternatively, Tamamura teaches adjusting the length of the band-shaped glass such that it is suitable for a given end use, and 
With regards to claim 2, the TTV of less than 1 micron taught by Tamamura is within the claimed range of equal to or less than about 2 microns (see above discussion).
With regards to claim 3, the TTV of less than 1 micron taught by Tamamura is within the claimed range of equal to or less than about 1 microns (see above discussion).
With regards to claim 4, the TTV of less than 1 micron taught by Tamamura overlaps the claimed range of equal to or less than about 0.25 microns (see above discussion).
With regards to claim 5, Tamamura states that the band-shaped glass is obtained without any polishing step (Tamamura: para. [0055]).
With regards to claim 6, Tamamura discloses an average surface roughness Ra of 2 Angstrom or less (i.e., 0.2 nm or less), which is within the claimed range of less than about 0.25 nm (Tamamura: para. [0074]).
With regards to claims 7-10, since the claimed thickness variation holds for the entirety of the glass article of Tamamura, the thickness must vary within the range of less than about 4 microns per claim 7, for any interval range and any interval increment, including the interval ranges and interval ranges of claims 8-10 (see above discussion). Therefore, the ranges of claims 7-10 are concurrently met.
With regards to claim 11, the width of greater than 50 mm taught by Tamamura overlaps the claimed width range of greater than about 3100 mm, thereby establishing a prima facie case of obviousness (see above discussion).
With regards to claim 12, the width of greater than 50 mm taught by Tamamura overlaps the claimed width range of greater than about 3600 mm, thereby establishing a prima facie case of obviousness (see above discussion).

With regards to claim 21, Tamamura states that the band-shaped glass is obtained without any polishing step (Tamamura: para. [0055]).
With regards to claim 22, Tamamura discloses an average surface roughness Ra of 2 Angstrom or less (i.e., 0.2 nm or less), which is within the claimed range of less than about 0.25 nm (Tamamura: para. [0074]).

With regards to claim 24, the width of greater than 50 mm taught by Tamamura overlaps the claimed width range of greater than about 3600 mm, thereby establishing a prima facie case of obviousness (see above discussion).
With regards to claim 63, the TTV of less than 1 micron taught by Tamamura is within the claimed range of equal to or less than about 2 microns (see above discussion).
With regards to claim 64, the TTV of less than 1 micron taught by Tamamura is within the claimed range of equal to or less than about 1 microns (see above discussion).


Claims 13-14 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Tamamura et al as applied to claims 1 and 15 above, and further in view of Ellison (US 2008/0110208 A1).
With regards to claims 13-14 and 65-66, Tamamura teaches a glass ribbon as applied to claims 1 and 15 above, respectively. However, Tamamura does not appear to disclose the glass ribbon as being a substantially alkali free glass having a composition in accordance with claims 13-14.
Ellison discloses a composition for glass ribbon having a near identical composition to claim 14, as each the glass composition of Ellison and the glass composition of claim 14 include, by mole percent, 64.0-71.0 SiO2, 9.0-12.0 Al2O3, 7.0-12.0 B2O3, 1.0-3.0 MgO, and 6.0-11.5 CaO, The composition of Ellison comprises 0-2.3 SrO and 0-2.3 BaO, which overlaps the claimed ranges of 0-2.0 SrO and 0.01 BaO listed in present claim 14. Furthermore the ranges disclosed in Ellison for SiO2, Al2O3, B2O3, MgO, CaO, SrO, and BaO overlap the ranges recited in present claim 13. The lack of ZnO in the listed composition of 

Claims 1-5, 7-12, 15, 21-24, and 63-64 are under 35 U.S.C. 103 as being unpatentable over Delia et al (US 2011/0289969A1).
With regards to claims 1-4 and 63-64, Delia discloses a glass ribbon (i.e., glass article having a length and a width), the glass ribbon having a first major surface, and a second major surface opposing the first major surface (as can be seen from the ribbon shown as produced in Figure 19 of Delia), such that a thickness is defined between the first and second major surfaces (Delia: para. [0005]-[0006], [0010], [0013]; Fig. 19). From Figure 19 of Delia, a plot of horizontal position versus thickness according to curve 108 depicts a maximum thickness of just under 0.686 mm and a minimum thickness of just above 0.682 mm (roughly 0.6825 mm), and as 0.686 mm – 0.6825 mm = 0.0035 mm = 3.5 microns, it is clear from Figure 19 that the variation of thickness in the width direction is below 4 microns (Delia: Fig. 19). The width scale of Figure 19 ranges from 1080 mm to 1400 mm, and therefore the width of the ribbon is at least 1400 mm, which is within the claimed range of greater than about 680 mm (Delia: Fig. 19). The only difference seen between claim 1 and the disclosure of Delia is that claim 1 requires a length equal to or greater than about 880 mm, and Delia is not explicit as to width. However, the apparatus used to form the claimed invention is similar to the apparatus of Delia (i.e., both apparatuses form ribbons by running molten glass off a forming body, then cooling the molten glass using cooling tubes) (Delia: Fig. 1; para. [0041]-[0042]). Both apparatuses form glass ribbons of indefinite length 
Although Figure 19 of Delia is not explicit as to the entire width of the glass article,  the process and apparatus used to form the ribbon of Delia is substantially identical to that of the claimed invention (Delia: Fig. 1; para. [0041]-[0042]). In both cases, molten glass is overflown from two sides of a forming body, the molten glass joining at the location of cooling tubes to form a glass ribbon (Delia: Fig. 1; para. [0041]-[0042]). The shape of the forming body in both instances is depicted as substantially the same (Delia: Fig. 1). Paragraph [0099] of the present specification as filed additionally acknowledges that the fusion process of the present specification results in the claimed glass surface roughness. Because the glass of Delia is fused in the same manner as that of the present specification, it is not seen how the glass of Delia could not have the claimed thickness variation. A product’s properties are inseparable from its process of production. See MPEP 2144.05.
Alternatively, Delia teaches that “[m]inimizing this local thickness variation value over the entire width is a key objective in thickness correction” (Delia: para. [0064]). Therefore, Delia explicitly instructs a person of ordinary skill to adjust thickness variation such that it is minimized across the entire width of the glass sheet. It is noted that Figure 19 of Delia already indicates that the process of Delia is capable of achieving the claimed thickness variation. Therefore, since Delia instructs a person of ordinary skill to minimize thickness variation for the entire width of the glass such, and such minimization is capable of 
With regards to claim 5, no polishing step is disclosed in Delia, and therefore the surfaces of the ribbon of Delia are concluded to be unpolished. However, the recitation of unpolished surfaces constitute product-by-process language. A claimed product is not limited by such language to the material performance of the claimed steps. Rather, a claimed product is only limited to the structure implied by the recited process steps. See MPEP 2113. In the present case, forgoing a polishing step does not appear to impart a structural difference which distinguishes past what is implied by present claim 1.
With regards to claims 7-10, since the claimed thickness variation holds for the entirety of the glass article of Delia, the thickness must vary within the range of less than about 4 microns per claim 7, for any interval range and any interval increment, including the interval ranges and interval ranges of claims 8-10. Therefore, the ranges of claims 7-10 are concurrently met.
With regards to claims 11-12, the apparatus used to form the claimed invention is similar to the apparatus of Delia (i.e., both apparatuses form ribbons by running molten glass off a forming body, then cooling the molten glass using cooling tubes) (Delia: Fig. 1; para. [0041]-[0042]). Both apparatuses form glass ribbons of indefinite length (Delia: Fig. 1). It is clear that one of ordinary skill would have found it obvious to have adjusted the length and width of the glass ribbon of Delia, and that a similar apparatus is used to form the same type of article as Applicant’s, Delia would have contemplated lengths and widths within the claimed ranges.
With regards to claims 15 and 21, Delia discloses a glass ribbon (i.e., glass article having a length and a width), the glass ribbon having a first major surface, and a second major surface opposing the first major surface (as can be seen from the ribbon shown as produced in Figure 19 of Delia), such that a thickness is defined between the first and second major surfaces (Delia: para. [0005]-[0006], [0010], [0013]; Fig. 19). From Figure 19 of Delia, a plot of horizontal position versus thickness according to curve 
With regards to claim 21, no polishing step is disclosed in Delia, and therefore the surfaces of the ribbon of Delia are concluded to be unpolished. However, the recitation of unpolished surfaces constitute product-by-process language. A claimed product is not limited by such language to the material performance of the claimed steps. Rather, a claimed product is only limited to the structure implied by the recited process steps. See MPEP 2113. In the present case, forgoing a polishing step does not appear to impart a structural difference which distinguishes past what is implied by present claim 1.
.

Claims 13-14 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Delia et al as applied to claims 1 and 15 above, and further in view of Ellison (US 2008/0110208 A1).
With regards to claims 13-14 and 65-66, Delia teaches a glass ribbon as applied to claims 1 and 15 above, respectively. However, Delia does not appear to disclose the glass ribbon as being a substantially alkali free glass having a composition in accordance with claims 13-14.
Ellison discloses a composition for glass ribbon having a near identical composition to claim 14, as each the glass composition of Ellison and the glass composition of claim 14 include, by mole percent, 64.0-71.0 SiO2, 9.0-12.0 Al2O3, 7.0-12.0 B2O3, 1.0-3.0 MgO, and 6.0-11.5 CaO, The composition of Ellison comprises 0-2.3 SrO and 0-2.3 BaO, which overlaps the claimed ranges of 0-2.0 SrO and 0.01 BaO listed in present claim 14. Furthermore the ranges disclosed in Ellison for SiO2, Al2O3, B2O3, MgO, CaO, SrO, and BaO overlap the ranges recited in present claim 13. The lack of ZnO in the listed composition of Ellison implies zero percent ZnO, which is included in the range for ZnO recited in claim 13. Delia additionally teaches a ratio of MgO, CaO, SrO, and BaO to Al2O3 according to present claim 14 (Delia: claims 7-8).  Delia and Ellison are considered analogous art in that they are both directed to glass ribbons produced by downdraw processes. One of ordinary skill in the art would have found it obvious to have selected the composition of Ellison for the glass ribbon of Delia, in order to improve the thermal .

Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(d) have been considered and are found persuasive. Applicant’s amendments are such that claims 7-10 serve to further limit the claimed invention. Therefore, the rejection under 35 U.S.C. 112(d) has been withdrawn.
The remainder of Applicant’s arguments have been considered, but they are not found persuasive.
Applicant argues that Figure 19 of Delia does not expressly disclose a thickness variation of equal to or less than about four microns across an entire width of the glass article. This argument is not found persuasive as the previous grounds of rejection did not rely on Figure 19 alone to meet this limitation. On page 9, second paragraph of the previous grounds of rejection, it was acknowledged that Figure 19 of Delia is not explicit as to the entire width of the glass article. However, the process of and apparatus of Delia were argued as substantially identical, the claimed thickness variation resulting. Applicant continues to argue that Delia has no mention of controlling short wave variation in thickness as compared to long wave variation in thickness. These arguments do not appear to attempt to rebut the finding of substantially identical processes/apparatuses. The Examiner further notes that the present specification does not define total thickness variation in terms of “long wave” or “short wave”, and therefore, Applicant’s arguments would appear to conflict with the meaning of the phrase “total thickness variation” as used in the present specification.
Applicant argues that Tamamura uses the term “thickness” to describe average thickness. This argument is not found persuasive as the Examiner relied on the phrases “maximum thickness” and “minimum thickness” of Tamamura. Maximum and minimum thicknesses are clearly not the same as 
Applicant argues that Tamamura does not disclose TTV across an entire width. Applicant then argues that the claimed thicknesses are calculated across a defined interval, typically an entire width. Applicant then argues that the claimed invention calculates TTV at different locations corresponding to different locations. The Examiner had previously assumed that “entire width” meant that the entire width was selected as the interval v. Applicant’s arguments appear to be directed to the selection of multiple intervals v (i.e., different locations) across an entire width, which is different from what is being claimed. As best understood, this argument is not persuasive as it conflicts with the present specification.
Applicant argues that Tamamura is not enabled with respect to a TTV across the entire width. Applicant’s arguments are not found persuasive as they do not provide sufficient evidence of non-enablement. Evidence has not been provided that a single temperature in an annealing furnace is incapable of resulting in the claimed invention. Applicant argues that according to Delia, a single temperature across a width would not enable TTV across the entire width. However, the teaching in Delia cited by Applicant makes no mention of a single temperature.
Applicant argues that Delia is silent on the claimed MSIR, and in particular, Fig. 19 of Delia is silent as to the claimed MSIR. Applicant further points to specific teachings in Delia. Applicant’s argument is not found persuasive, as the MSIR of Delia can be inferred from its TTV, which is inherently 
Applicant argues that Tamamura is silent on the claimed MSIR. Applicant’s arguments hinge on the notion that any mention of thickness in the art must be an average thickness. This argument is not found persuasive as it appears to ignore the difference between the meaning of the term “thickness” compared to “maximum thickness” and “minimum thickness”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783